                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     February 11, 2021

BY EMAIL and ECF

Hon. Laurel Beeler
United States Magistrate Judge
Northern District of California
United States Courthouse
450 Golden Gate Avenue
San Francisco, CA 94102

               Re:     United States v. Robert Lemke, 21 Mj. 70156 (LB)

Dear Judge Beeler:

        The Government respectfully writes regarding the status of the defendant’s Rule 5(c)(3)
proceeding. The defendant was arrested on January 26, 2021 based on a Complaint filed in the
Southern District of New York (the “SDNY”) charging him with making interstate threats directed
at, among others, a New York City-based congressman, in violation of 18 U.S.C. § 875(c). On
February 1, 2021, the Court held an initial appearance and ordered the defendant detained on
dangerousness grounds, but did not order the defendant removed to the SDNY, and instead
adjourned the matter until February 22 for further proceedings “regarding detention, identity, and
removal.” Feb. 1, 2021 Transcript (“Tr.”), attached as Exhibit A, at 19. As described below,
however, the defendant does not appear to contest identity and the Court should therefore order
the defendant removed to the SDNY without the need for further proceedings. In the alternative,
the Government requests an identity hearing as soon as possible so that a determination regarding
identity can be made and, if identity is established, the defendant can be ordered removed to the
SDNY. Defense counsel opposes this request.

         As the Court is aware, “[u]pon the appearance before a judicial officer” the defendant must
be detained or released on conditions that guarantee his future appearance and the safety of the
community. 18 U.S.C. § 3142. When the defendant is arrested outside the district of prosecution,
Federal Rule of Criminal Procedure 5(c)(3) governs the initial appearance. Pursuant to that rule,
the Court “must transfer the defendant to the district where the offense was allegedly committed
if: (i) the government produces a warrant . . . ; and (ii) the judge finds that the defendant is the
same person named in the indictment, information, or warrant.” Fed. R. Crim. P. 5(c)(3)(D).

       On February 1, 2021, at the defendant’s initial appearance in the Northern District of
California, the Court determined that it was “order[ing] Mr. Lemke detained” but “without
prejudice to revisiting the issue,” and that detention was warranted “primarily based on danger.”
Tr. 16-17. The Court then stated, “I don’t know what you want to do then about the Identity and
Removal Hearing . . . but I don’t have enough of a record to set conditions” and adjourned until
February 22, at which time it would allow the defense to revisit the Court’s detention order.
                                                                                            Page 2


        At the initial appearance, the defendant did not appear to contest his identity. The Pretrial
Services report reflects that the defendant identified himself to Pretrial Services as “Robert Cory
Lemke” and provided a personal history. Defense counsel noted on the record that “Mr. Lemke’s
mother” was attending by telephone, offered her as a co-signer, and referred to the defendant as
“Mr. Lemke” throughout the conference. Tr. 2, 13-14. In any event, were the defendant to contest
identity, there is ample evidence to satisfy Rule 5(c)(3)(D): for example, in addition to the indicia
of identity included in the Complaint, in an audio-recorded post-arrest interview, the defendant
identified himself as “Robert Lemke” to the FBI, provided his middle name, and confirmed his
date of birth.

        Based on the foregoing, and because the defendant made no reference to contesting his
identity at the initial appearance, the Government respectfully submits that the Court should find
that the defendant is the same person named in the Complaint and order the defendant transferred
to the SDNY without further delay as required under Rule 5(c)(3)(D). To the extent the defendant
seeks an opportunity to contest his identity, that proceeding should be held as soon as possible,
particularly given that the defendant is detained on the premise that he is the individual charged.
The Government is prepared to conduct any identity hearing as soon as the Court will allow. There
is no need or basis under Rule 5 for further proceedings in the Northern District of California on
the issue of detention, as the defendant has been ordered detained at his initial appearance, and
therefore must be ordered removed to the SDNY to face the charges against him in that district.
See Fed. R. Crim. P. 5(c)(3)(D). The defense will of course be free to make any further applications
regarding bail following the defendant’s transfer to the SDNY, including on the basis of any
psychological assessments or other evidence, and any such further applications revisiting detention
are appropriately heard by the SDNY court presiding over this prosecution.


                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney


                                              By:                                             .
                                                      Kyle A. Wirshba / Kimberly Ravener
                                                      Assistant United States Attorneys
                                                      Southern District of New York
                                                      (212) 637-2493 / 2358



cc: Daniel Bank, Esq. (counsel for Robert Lemke)
